ANDERSON, Chief Justice.
Two stock law elections were held in Polk County on the same day, one to determine whether cattle should be permitted to run at large, the other to determine whether horses, mules, hogs and other named animals should be permitted to run at large. The vote in each instance was declared to be against permitting the named animals to run at large. Two suits contesting the *182elections were filed in the district court of Polk County, Causes Nos. 1063 and 1064 on the docket of that court. They were consolidated for trial, and judgment upholding both elections was rendered. Upon appeal to this court the judgment of the trial court was affirmed in part and reversed and rendered in part. We held the notice of election fatally defective as regards the election to determine whether cattle should be permitted to run at large. The opinion of the court is reported in 320' S.W.2d 189, and is referred to for a fuller statement of the facts and issues involved. Pursuant to appellants’ request, we subsequently certified to the Supreme Court the following question: “Did this court err in holding the notice of election fatally defective and the election void?” The question was answered in the affirmative. 324 S.W.2d 540, 541. We accordingly withdraw so much of the opinion and judgment of this court, rendered on October 16, 1958, as reversed and rendered the judgment of the trial court in part, and now affirm the judgment of the trial court in its entirety.